Citation Nr: 0706050	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as zero percent disabling.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for right ankle 
disability, currently rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 until 
July 1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Reno, Nevada 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO granted a 10 percent 
evaluation for lumbosacral strain and denied compensable 
evaluations for bilateral hearing loss and right ankle 
disability.  In April 2005, the undersigned Veterans Law 
Judge conducted a hearing regarding the issues on appeal.


FINDINGS OF FACT

1.  The veteran's hearing loss disability is manifested by a 
puretone threshold average of 40 decibels in the right ear 
with speech recognition of 100 percent and a puretone 
threshold average of 43.75 decibels in the left ear with 
speech recognition of 100 percent.   
 
2.  The medical evidence reflects that the veteran's 
lumbosacral strain is manifested by complaints of pain with 
not more than slight limitation of motion and no significant 
functional impairment. 

3.  The veteran's right ankle disability is productive of not 
more than minimal limitation of motion without any 
significant functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code (DC) 6100 (2006). 

2.  The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5292, 5293, 5295 (2003); 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2006).

3.  The criteria for a compensable evaluation for right ankle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.31, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code (DC) 5271 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996). 

A.  Bilateral Hearing Loss 

During the April 2005 VA examination, the veteran stated that 
his hearing was worse than what was reflected by the 
noncompensable evaluation.  Specifically, the veteran 
testified that he had difficulty hearing in meetings or 
during a conversation where there were a lot of background 
noises.  The veteran noted that he does not have a hearing 
aid.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometric tests 
which  average pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. §§ 4.85-4.87, DCs 6100-6110.  The 
evaluation of hearing impairment applies a  structured 
formula which is essentially a mechanical application of the 
rating schedule to numeric designations after audiology 
evaluations are done.  Lendenmann v.  Principi, 3 Vet. App. 
345, 349 (1992). 

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id. 

An August 2001 hearing aid evaluation noted that the veteran 
had moderate to severe sensorineural hearing loss with 
excellent speech discrimination in the right ear and moderate 
to moderately severe sensorineural hearing loss with 
excellent speech discrimination in the left ear.  The 
audiologist noted that the veteran was a poor candidate for 
hearing aids.

A May 2003 VA examination noted the following pure tone 
thresholds for the right ear: 10 at 1000 HERTZ, 15 at 2000 
HERTZ, 60 at 3000 HERTS, and 60 at 4000 HERTZ.  The pure tone 
thresholds for the left ear were as follows: 10 at 1000 
HERTZ, 35 at 2000 HERTZ, 55 at 3000 HERTZ, and 60 at 4000 
HERTZ.  The taped Maryland CNC word list speech recognition 
score was 96 percent for the right ear and 94 percent for the 
left ear.    

In October 2004, the veteran underwent a VA audiological 
examination.  The examiner noted that the veteran had mild to 
moderately severe sensorineural hearing loss, bilaterally, 
and the examiner recommended bilateral hearing aids.  The 
audiometric evaluation of pure tone thresholds for the right 
ear was as follows: 15 at 1000 HERTZ, 20 at 2000 HERTZ, 60 at 
3000 HERTZ, and 65 at 4000 HERTZ.  The audiometric evaluation 
of pure tone thresholds for the left ear was as follows: 20 
at 1000 HERTZ, 35 at 2000 HERTZ, 55 at 3000 HERTZ, and 65 at 
4000 HERTZ.  Speech recognition ability was 100 percent in 
the right ear and left ear.  

Based on the audiological data from the May 2003 and October 
2004 examinations, the veteran has level I hearing in the 
right and left ear.  The right ear, by intersecting the 
column in Table VI for average puretone decibel loss falling 
between 0 and 41 with the line for percent of discrimination 
from 92-100, the resulting numeric designation for the right 
ear (based on examination) is I.  See VA Audio Exams (May 
2003, Oct. 2004).  For the left ear, by intersecting the 
column in Table VI for average puretone decibel loss falling 
between 42-49 with the line for percent of discrimination 
from 92 and 100, the resulting numeric designation for the 
left ear (based on examination) is I.  See VA Audio Exam (May 
2003, Oct. 2004).  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
Based on the calculated level of hearing above, with a 
numeric designation of I for the right and left ear, the 
point of intersection on Table VII requires assignment of a 
noncompensable rating under DC 6100.   

During the April 2005 hearing, the veteran's representative 
argued that the Maryland CNC test was not performed 
adequately.  The veteran testified that the examiner himself 
said the words for the Maryland CNC test instead of using a 
tape.  There is no evidence of the examiner not following VA 
standards in the performance of the examination.  
Additionally, the veteran's speech recognition scores using 
the Maryland CNC test have been essentially consistent.

Here, the medical evidence is against compensable ratings for 
bilateral hearing loss under 38 C.F.R. § 4.85.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
the right and left ear, warrants a noncompensable evaluation 
for hearing loss.  38 C.F.R. § 4.85, Table VII.  

Based upon the above, the Board finds that a preponderance of 
the evidence is against a compensable rating for the 
veteran's bilateral hearing loss.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the claim must be denied.  

B.  Lumbosacral Strain 

During the April 2005 hearing, the veteran stated that he 
experiences continuous pain and spasms.  He also stated that 
he goes to the gym to work out the problems in his back.  The 
veteran noted that he had a back brace but that he does not 
wear it.  

In September 2002, the veteran filed his claim for an 
increased rating.  Effective September 26, 2003, VA revised 
the criteria for evaluating diseases and injuries of the 
spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  The 
Board may only consider and apply the "new" criteria as of 
the effective date of enactment, but may apply the "old" 
criteria for the entire appeal period.  38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the "old" criteria, the veteran's current 10 percent 
rating under DC 5295 contemplates lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for moderate limitation of motion of the 
lumbar spine (DC 5292), moderate recurring attacks of 
intervertebral disc syndrome (DC 5293), and lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position (DC 
5295).

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  The formula 
provides that a 10 percent rating is assignable where forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees, or there is muscle spasm, 
guarding, or localized tenderness that does not result in an 
abnormal gait or abnormal spinal contour.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assignable where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  

These criteria are applied with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243.  Under the 
revised rating schedule, 


forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees each are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V. 

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

The medical records note that the veteran has complained of 
occasional radiating pain to the back of his left leg and has 
been noted with having lumbar radiculopathy.  See Medical 
Records from VAMC Las Vegas (Feb. 2003, Aug. 2003, Sept. 
2004, Mar. 2005).  A June 2003 electrocardiogram revealed 
degenerative joint disease.  

Other medical records note that, in 1998 and 2003, the 
veteran was in motor vehicle accidents and received further 
injury to his back.  The 2003 accident left the veteran with 
cervical, thoracic, and lumbar strains for which he 
experiences pain that is aggravated by his daily activities.  
His physical therapy notes include several range of motion 
findings.  In November 2003, his range of motion was as 
follows: 80 degrees of flexion, 15 degrees of extension, 25 
degrees of right lateral flexion, 30 degrees of left lateral 
flexion, 25 degrees of right lateral rotation, and 22 degrees 
of left lateral rotation.  Muscle strength was assessed as 
5/5 for bilateral upper and lower extremities.  In December 
2003, there were two physical therapy records noting range of 
motion.  The December 4, 2003 record noted his range of 
motion was as follows: 84 degrees of flexion, 15 degrees of 
extension, 16 degrees of right lateral flexion, and 20 
degrees of left lateral flexion, with pain being elicited at 
the end ranges.  The December 18, 2003 record noted his range 
of motion was as follows: 72 degrees of flexion, 25 degrees 
of extension, 16 degrees of right lateral flexion, 16 degrees 
of left lateral flexion, and bilateral rotation within normal 
limits.  In January 2004, his range of motion was as follows: 
80 degrees of flexion, 15 degrees of extension, 16 degrees of 
right lateral flexion, 20 degrees of left lateral 


flexion, and bilateral rotation within normal limits.  Muscle 
strength was assessed as 5/5 for bilateral upper and lower 
extremities.  There is also record of an occupational injury 
to his lower back in May 2000.  

An April 2003 VA examination noted no flare-ups or bladder 
problems.  The veteran did not use any assistive devices such 
as a cane, crutches, or walker.  There were no functional 
problems.  The veteran had a normal posture and gait.  The 
veteran refused to do the range of motion testing because he 
felt that he may become incapacitated after flexing, 
extending, or bending.  The examiner noted that usually there 
is an additional limitation of function because of pain which 
in this case could be zero to 5 percent, if any.  There was 
no evidence of spasms, painful motion, ankylosis, or 
tenderness.  The neurological examination showed no defects.  
There was no evidence of incapacitation.  The diagnosis was 
degenerative joint disease of the lumbosacral spine at L4-L5 
and L5-S1 with moderate discomfort.  

In October 2004, the veteran underwent a VA examination.  The 
veteran stated that he avoided flare-ups.  The examiner noted 
that the veteran goes to the gym and uses the treadmill and 
trains so the repetitive motions seem to be free or ad 
libitum.  There was no numbness, weakness, or bladder 
complaints.  The veteran did mention that he experiences 
erectile dysfunction, but he attributed this to the aging 
process.  The veteran does not use assistive devices except 
occasionally when he goes out, he does use a cane for safety.  
There was no functional impairment.  The veteran had normal 
posture and a normal gait, although sometimes the veteran 
does limp.  The range of motion was as follows: zero to 68 
degrees of flexion, zero to 20 degrees of extension, zero to 
22 degrees of left lateral flexion, zero to 24 degrees of 
right lateral flexion, and zero to 26 degrees of left and 
right lateral rotation, bilaterally.  The veteran claimed 
that he experienced pain after bending 68 to 70 degrees.  
Repetitive flexion and extension did not affect his range of 
motion.  

The sensory examination was within normal limits.  Motor 
examination showed normal muscular tone and good strength.  
The Lasegue's sign was within normal limits, and there was a 
negative Waddell's sign.  There was no vertebral fractures or 


evidence of intervertebral disc syndrome.  The diagnosis was 
multilevel degenerative changes in the lumbosacral spine 
involving L1-L5 and L5-S1.  There was evidence of facet 
sclerosis at L5-S1.    

During the April 2005 hearing, the veteran testified that he 
had not been prescribed bed rest by a physician. However, 
there is a March 2000 medical record which noted that the 
veteran restricted himself to bed rest due to incapacitating 
pain.  

The evidence of record provides no basis for more than the 
currently assigned 10 percent rating under either the former 
or revised criteria.  Under the old criteria, there simply is 
no evidence of the symptoms required for a 20 percent rating, 
i.e. moderate limitation of lumbar spine motion or 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  38 C.F.R. § 4.71a, DC 5292, 5295 (2003).  
Under the new criteria, the veteran's range of motion 
findings do not meet the 20 percent requirements, and there 
is no evidence of guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DCs 5235-5243.

The Board also points out that, regardless of whether the 
former or revised criteria are considered, there is no basis 
for assignment of any higher rating based on consideration of 
any of the factors addressed in 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. at 204-7.  Functional loss due to 
pain, weakness and fatigability has already been taken into 
consideration in arriving at the decision to assign a 10 
percent rating, notwithstanding the fact that on VA 
examination in 2004, the examiner specifically noted that 
there was no weakness, functional impairment, or flare-ups 
pertaining to the low back

Further, no other diagnostic codes provide any basis for 
assignment of any higher rating.  Under the former criteria 
(and in the case of intervertebral disc syndrome (IVDS), the 
revised criteria), ratings in excess of 10 percent are 
available for residuals of a fractured vertebrae, for 
ankylosis of the lumbar spine or of the entire spine, and for 
IVDS; however, as the medical evidence does not demonstrate 
that 


the service connected lumbosacral strain involves any of 
above, there is no basis for evaluation of the disability 
under former DCs 5285, 5286, 5289, or 5293, respectively, or 
(since September 23, 2002) revised DC 5293 for IVDS 
(renumbered DC 5243 on September 26, 2003). 

Based upon the above, the Board finds that a preponderance of 
the evidence is against rating in excess of 10 percent for 
the veteran's lumbosacral strain.  There is no doubt to be 
resolved in his favor.  38 U.S.C.A. § 5107(b).  Therefore, 
the claim must be denied.  

C.  Right Ankle Disability

During the April 2005 hearing, the veteran testified that he 
experiences pain, periodically, and swelling, but he noted 
that the swelling was not enough that it bothered him.  He 
added that he experiences flare-ups about every three to four 
months and was limited in walking to about fifteen to twenty 
minutes.

Disabilities of the ankle are rated for limitation of motion.  
A 10 percent rating is warranted if limitation is moderate, 
and a 20 percent rating is warranted if limitation is marked.  
38 C.F.R. § 4.71a, DC 5271.  Ankylosis, malunion, 
astragalectomy, and arthritis are not indicated in this case; 
thus, rating criteria for those disabilities do not apply.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5270, 5272, 5273, 5274.  
For VA purposes, normal range of motion of the ankle is to 20 
degrees of dorsiflexion and to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II. 

The April 2003 VA examination revealed range of motion of 44 
degrees of flexion, 18 degrees of extension, 28 degrees of 
pronation, and 18 degrees of supination, which the examiner 
noted was within normal limits.  There was no painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  There was additional 
limitation of function, zero to 5 percent, because of pain.  
No flare-ups, dislocation, recurrent subluxation, or 
inflammatory arthritis was noted.  There was no ankylosis, 
and the x-ray films were 


noted as unremarkable.  There was no evidence of any 
angulation of the os calcis in relationship to the long axis 
of the tibia and fibula.  The diagnosis was status post right 
ankle sprain with mild discomfort.    

During the October 2004 VA examination, the veteran 
complained of pain and stiffness.  There was no edema, 
effusion, weakness, swelling, heat, redness, instability, 
flare-ups, ankylosis, or giving way.  The veteran did not use 
crutches or a brace, although he mentioned that he used a 
cane primarily for his back.  There were no episodes of 
dislocations or recurrent subluxations.  There was no 
inflammatory arthritis.  The range of motion was noted as 
flexion to 40 degrees, extension to 16 degrees, pronation to 
24 degrees, and supination to 14 degrees.  There was no 
painful motion elicited during the examination, and range of 
motion was not reduced by repetitive flexion and extension.  
X-rays were normal.  There was no evidence of any varus or 
valgus angulation of the os calcis in relation to the lower 
axis of the tibia or fibula.  The examiner's diagnosis was 
status post right ankle sprain treated with slight reduction 
of the range of motion but with no radiographic evidence of 
arthritis.    

The Board notes that VA's rating schedule does not define 
"moderate" or "marked" limitation of motion under DC 5271.  
As noted above, normal range of motion of the ankle is 
measured as 0-20 degrees of dorsiflexion and 0-45 degrees of 
plantar flexion.  Here, in light of the findings noted in the 
VA examinations, the Board finds that the veteran's 
functional losses do not rise to the level of moderate 
limitation of motion.  Thus, a rating of 10 percent is not 
warranted under DC 5271.  The medical records have indicated 
near full range of motion.  The Board does note that the 
April 2003 examination found zero to 5 percent of additional 
limitation of function due to pain.  However, the October 
2004 examination found no additional limitation due to the 
pain, fatigability, or weakness, and the examiner found only 
a slight limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71, 4.71a, DC 5271; DeLuca, 8 Vet. App. at 204-7.  
Additionally, the veteran testified at the April 2005 hearing 
that he routinely works out.  When the schedular criteria 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  


38 C.F.R. § 4.31.  Such is the situation here.  Based upon 
the above, the Board finds that a preponderance of the 
evidence is against a compensable rating for the veteran's 
right ankle disability.  There is no doubt to be resolved in 
his favor.  38 U.S.C.A. § 5107(b).  Therefore, the claim must 
be denied.  

II.  Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the Veteran (Sept. 2004).  As such, VA fulfilled its 
notification duties.  

In this case, the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA.  However, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  The veteran has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last final adjudication by the RO.  He has 


been told what he must show, and there is no indication of 
prejudice to the veteran based on the timing of the notice.  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the appealed May 2003 rating decision clearly indicates 
that the veteran had been assigned specific disability 
evaluations for his service connected disorders and prior 
rating decisions indicate that effective dates for the 
evaluations had also been established.  Therefore, the Board 
finds no lapse in compliance with Dingess/Hartman.   

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as zero percent disabling, is denied.

Entitlement to an increased rating for lumbosacral strain, 
currently rated as 10 percent disabling, is denied.

Entitlement to an increased rating for right ankle 
disability, currently rated as zero percent disabling, is 
denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


